DETAILED ACTION
This Office action is in response to the amendment filed on January 26th, 2022.  Claims 1-19 and 21 are pending, with claim 21 being new.  Claims 2-5 are directed to the elected invention, and claim 1 is a linking claim to be examined with the elected invention.  New claim 21 is directed to the invention of group II and will be treated as non-elected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites ‘reciprocating slope operation’.  This is not a standard term in the art and the specification, while using the term several times, does not clearly describe what the operation is.  Based on the disclosure, it appears to be a rotation about an axis (see for example, figures 25-27, which show the reciprocating slope as 2503).  
The disclosure mentions in several places that the ‘reciprocating slope operation’ can occur simultaneously with the sliding (see for example, paragraph 100 ‘In the wide region milling, the reciprocating slope operation and the slide operation are performed at the same time during emitting the ion beam,’).  Therefore, examiner will assume applicant intends to claim that the sample is subjected to rotation simultaneous with a slide operation by the sample sliding mechanism.  This is also consistent with applicant’s remarks that state on page 10 ‘In addition, the ion milling device may include a rotation mechanism which rotates and tilts the sample holder by turning an axis perpendicular to the sliding direction of the sample sliding mechanism. In this case, the slide movement mechanism (motor drive) is desirably disposed in the upper portion of the rotation mechanism (a mechanism of which the reciprocating slope (rotation) axis does not move even in a case where the slide operation is performed), and a position of the rotation shaft of the rotation mechanism does not desirably moved.’
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0220806 (the ‘806 publication).
Regarding claim 1, the ‘806 publication discloses an ion milling device which emits an ion beam to a sample to machine the sample, comprising: an ion source which emits the ion beam (multiple figures, element 1); a sample holder which holds the sample of which at least a part is shielded by a mask (multiple figures, element 21 or 23); a sliding mechanism which slides the sample holder in a direction including a normal direction of an axis of the ion beam (multiple figures, element 4, where the direction includes a normal direction of an axis of the ion beam whenever the rotation base unit is non-zero); a rotation mechanism which rotates and tilts the sample holder around an axis perpendicular to a direction of a sliding movement caused by the sliding mechanism (multiple figures, element 9).
The ‘806 publication does not specifically disclose a control unit which controls the sliding mechanism, wherein while emitting the ion beam, the sample is subjected to reciprocating slope operation by the sample sliding mechanism, and a desired machining width is obtained by one time of processing.  However, controlling the rotation and sliding mechanism would be required to operate the device and controlling them simultaneously is common in the art.  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to control the rotation/tilt and translation/sliding of the sample holder simultaneously to allow for continuous motion in all degrees of freedom.  It would further have been obvious to complete the desired machining width in a one-time processing to increase throughput.
Regarding claim 2, the ‘806 publication discloses the claimed invention except it is silent as to whether the sliding mechanism slides the sample with a width wider than a width of the ion beam.  However, sample sliding mechanisms capable of sliding a sample with a width wider than the width of ion beams are well known in the art (in fact, limiting the sliding width to less than the width of a typical ion beam is often a challenge) and it would have been obvious to a person having ordinary skill in the art at the time the application was filed to make the sliding mechanism do so in order to mill wide areas, as disclosed in the ‘806 publication (‘perform the flat surface processing on a wide region of the sample.’ P 73).
Regarding claim 3, the ‘806 publication discloses the ion milling device according to claim 1, wherein the sample sliding mechanism is installed above the rotation mechanism, and a position of a rotation shaft of the rotation mechanism is constant (fig. 11-12 and 16 show sliding mechanism 4 installed above the rotation mechanism 9).
Regarding claim 4, the ‘806 publication discloses the ion milling device according to claim 3, wherein the rotation shaft of the rotation mechanism is on a path of the ion beam (fig. 20).
Regarding claim 5, the ‘806 publication discloses the ion milling device according to claim 4, wherein the slide movement mechanism slides the sample in a plane perpendicular to the rotation shaft of the rotation mechanism (‘In addition, the sample-mask-unit slightly moving mechanism 4 is configured to be movable to the front, rear, left, and right in directions perpendicular to the optical axis of the ion beam, that is, in the X direction and the Y direction.’ P 44).
Response to Arguments
Applicant's arguments filed January 26th, 2022, have been fully considered but they are not persuasive.
Applicant argues that Iwaya et al. does not disclose the new limitation to the control unit.  While examiner agrees that such disclosure is not explicitly in the art, as best as examiner can understand the limitation, which is indefinite, this adds nothing more than a standard method of control of sample position and is not inventive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone number is (571)270-5782. The examiner can normally be reached 10am - 6pm Pacific Time M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2881